         Case 1:21-cv-00044-DLF Document 11 Filed 04/13/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 COMMUNITY FOR CREATIVE                         )
 NON-VIOLENCE,                                  )
                                                )      Case No. 1:21-cv-00044 (DLF)
                                                )
                     Plaintiff,                 )
                                                )
              v.                                )
                                                )
 UNITED STATES OF AMERICA, by                   )
 XAVIER BECERRA, Secretary of the               )
 DEPARTMENT OF HEALTH AND                       )
 HUMAN SERVICES                                 )
 and                                            )
 KATY KALE, Acting Administrator of the         )
 GENERAL SERVICES ADMINISTRATION, )             )
                                                )
                     Defendants.                )
                                                )

                                          PRAECIPE
      Pursuant to Fed.R.Civ.P. 15(a)(1)(B), plaintiff files the attached Amended

Complaint, along with a copy showing the changes in Paragraphs 3 and 33 from the original

complaint.



                                         Respectfully submitted,

                                         /s Paul J. Kiernan
                                         Paul J. Kiernan (D.C. Bar No. 385627)
                                         Christopher Cohen (D.C. Bar No. 1044230)
                                         (pro hac vice motion forthcoming)
                                         HOLLAND & KNIGHT LLP
                                         800 17th Street, N.W., Suite 1100
                                         Washington, D.C. 20006
                                         Phone: 202-663-7276
                                         Fax: 202-955-5564
                                         Email: paul.kiernan@hklaw.com
                                         Email: christopher.cohen@hklaw.com
           Case 1:21-cv-00044-DLF Document 11 Filed 04/13/21 Page 2 of 2



                                          /s John G. Calender
                                          John G. Calender (D.C. Bar No. 939124)
                                          Baker, Donelson, Bearman, Caldwell &
                                          Berkowitz, P.C
                                          901 K Street, N.W.
                                          Suite 900
                                          Washington, D.C. 20001
                                          Email: jcalender@bakerdonelson.com



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 13, 2021, this Praecipe was served through the CM/ECF

service on counsel of record.



                                         /s Paul J. Kiernan
                                         Paul J. Kiernan




                                            2
